Citation Nr: 0426573	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  02-05 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for coronary heart disease, claimed as a heart 
disorder, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.


FINDINGS OF FACT

1.  In an unappealed decision dated in August 1989, the RO 
denied the veteran's claim of entitlement to service 
connection for a heart disorder, specified as hypertension 
with history of coronary artery graft.  

2.  The evidence received subsequent to the RO's August 1989 
decision includes evidence that is neither cumulative nor 
redundant of the evidence previously of record and which is, 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim.

3.  Currently diagnosed coronary artery disease is shown to 
have initially manifested during the veteran's active 
military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for coronary 
artery disease, claimed as a heart disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  Coronary artery disease was incurred in active service.  
38 U.S.C.A. § § 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003) 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
The Board's decision herein constitutes a complete grant of 
the benefit sought on appeal.  As such, no further action is 
required to comply with the VCAA and the implementing 
regulations.

II.  Factual Background

A review of the service medical records show that , in 
December 1958, the veteran complained of mid-sternal chest 
pain of slight intensity.  Two chest X-rays in October 1967 
showed some blunting of the left costophrenic angle.  A 
follow-up 
X-ray in November 1967 showed some pleural changes at the 
left costophrenic angle.  A chest X-ray taken during a March 
1969 period examination was negative.  The veteran complained 
of lower left chest pain in September 1970.  During a 
May 1972 physical examination for retirement purposes, the 
examiner noted an abnormal electrocardiogram (EKG) and 
abnormal chest X-ray.  The examiner reported that the veteran 
had a "borderline electrocardiogram," with some nonspecific 
electrocardiographic changes.  Though the examiner felt this 
was a normal variant, a follow-up EKG and "Master's 2-step" 
was ordered for purposes of completeness.  As for the chest 
X-ray, the examiner stated it indicated chronic change.  He 
noted the blunting of the left costophrenic angle is 
consistent with old pleuritic changes.  His final diagnosis 
was that both of these abnormalities were of no clinical 
significance.  A clinical record following the retirement 
examination noted that as far back as October 6, 1967 the 
veteran's X-rays showed blunting of the left costophrenic 
angle.  A lateral chest X-ray and decubitus films were 
obtained, which did not show significant laying out of fluid 
on the left.  The amount of blunting was quite minimal.  With 
the lateral decubitus, there was elevation of the left heavy 
diaphragm, which would tend to sharpen the angle.  The 
impression was that no definite fluid was demonstrated.  
Follow-up studies were recommended.  An addendum to the 
veteran's retirement examination dated in June 1972 noted no 
significant changes during a "Master 2-step" and an 
interpretation negative study.  Since the veteran's EKG taken 
at the time was within normal limits, the examiner opined 
that the earlier EKG variant was more than likely normal.  A 
chest X-ray taken at the time was again abnormal, showing 
blunting of the left costophrenic angle, chronic.

VA outpatient treatment records from Robins Air Force Base 
dated from September 1979 to May 1989 demonstrate that the 
veteran complained of chest pain in July 1981, when he was 
referred to the hospital to rule out a myocardial infarction 
(MI).  After examination, it was determined that an acute 
inferoposterior MI was evolving.  Gastric bypass surgery was 
performed at Emory University hospital the following month.  
A private medical record from physician W.B., dated in 
February 1982, reflects severe two-vessel coronary artery 
disease.  After his surgery, the veteran continued to receive 
treatment at the VA outpatient clinic at Robins Air Force 
Base for a number of ailments.  He received medications to 
monitor his blood pressure in response to his heart problems, 
and noted chest pains at times.  

Private treatment records from Drs. Terry and F. Sogade dated 
May 1999 to March 2001 show the veteran experiencing atrial 
fibrillation and fatigue.  Dr. Terry, in a letter dated 
November 1999, explained that the veteran currently had 
atherosclerotic heart disease and arrhythmia.  He noted that 
the veteran had abnormal EKG results with ST-T wave changes 
in the anterior leads at his military separation examination 
in 1972.  Dr. Terry then reported the veteran experienced an 
acute MI in 1981, and was subsequently found to have 
significant two-vessel disease and referred for coronary 
bypass surgery in 1982.  Dr. Terry opined that the areas of 
blocked arteries found in 1981 corresponded to the veteran's 
1972 EKG results. 

III.  New and Material Evidence

The RO denied the veteran's claim of entitlement to service 
connection for heart disease, specifically hypertension with 
history of coronary artery bypass graft in a rating decision 
dated in August 1989, on the basis that the veteran's 
coronary artery disease was not related to service or 
manifested within one year separation of service.  The 
veteran did not appeal the RO's August 1989 decision and such 
became final.  38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1988).

A claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991 and Supp. 
2001).  "New and material evidence" means evidence not 
previously submitted to VA decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the prior holdings in Justus and Evans that the credibility 
of the evidence is to be presumed was not altered by the 
Federal Circuit decision in Hodge.  

When the RO denied the claim of service connection for a 
heart condition in August 1989, it had considered the 
veteran's service medical records, which showed an in-service 
complaint of chest pain and an abnormal chest X-ray with 
blunting of the left costophrenic angle, chronic at the 
veteran's May 1972 separation examination; and VA outpatient 
treatment records beginning in May 1981.  The evidence 
received since the August 1989 decision includes private 
medical reports, updated VA outpatient treatment records, and 
a statement from a private physician T. Terry concerning the 
etiology of the veteran's coronary artery disease.  

The etiological opinion of Dr. Terry is new evidence as it 
was not of record at the time of the August 1989 RO decision.  
Nor is it cumulative or duplicative of the evidence 
previously of record.  Rather, it is the first evidence of an 
etiologic relationship between the veteran's existing 
coronary artery disease and active service.  As such, the 
Board finds that the additionally-received evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The claim is reopened.  

IV.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service (or during any applicable 
presumptive period) is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as hypertension 
or heart disease, become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2001); 38 C.F.R. §§ 3.307, 3.309 (2003).  Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that symptoms of his coronary artery 
disease manifested during his active service.  In particular, 
he contends that the EKG from his May 1972 separation 
examination first evidenced heart deficiencies, related to 
his currently-diagnosed coronary artery disease.  

The Board has considered the nature and onset of the 
veteran's subjective complaints and objective manifestations 
as well as the documented medical findings and conclusions of 
record.  Based on such, the Board finds that there is 
convincing evidence to show that the veteran's currently-
diagnosed coronary artery disease was initially manifest 
during his period of service.  

First, the Board finds that, although the veteran is not 
competent to identify a diagnosis or to provide an opinion as 
to etiology, he is competent to relate symptoms objectively 
manifested during and subsequent to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no evidence 
showing that the report of symptoms by the veteran is 
inconsistent with the veteran's medical history or otherwise 
lacks credibility.  Moreover, the etiological opinion 
provided by Dr. Terry relates the veteran's current diagnosis 
of coronary artery disease to abnormal EKG results shown 
during active service.  Dr. Terry, a competent medical 
professional, considered the veteran's symptom and 
manifestation history and reviewed relevant evidence in the 
claims file.  There is no competent medical opinion refuting 
such opinion.  

In view of the foregoing the Board concludes that the 
veteran's coronary artery disease was initially manifest 
during active service.

ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for coronary artery 
disease, claimed as a heart condition, is reopened.  

Service connection for coronary heart disease is granted.  



                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



